I concur in judgment only concerning the second assignment of error because I believe much of the other acts' evidence was improperly admitted. Nonetheless, I also conclude this error was harmless beyond a reasonable doubt in light of appellant's admissions. In all other regards, I concur in judgment and opinion.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Common Pleas Court to carry this judgment into execution.
A certified copy of the entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, J.: Concurs in Judgment and Opinion.
Harsha, J.: Concurs with Concurring Opinion.
For the Court
                            BY: _______________________________ David T. Evans, Judge